Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/446,329 is being allowed since none of the prior art of record, including the prior art submitted in the Information Disclosure Statements filed on August 30, 2021 and December 6, 2021 and the prior art cited below, teaches or fairly suggests a plug for a container holding a liquid such as wine, wherein the plug comprises a housing, an input end comprising a plurality of input chambers at one end of the housing, a first sensor in a first sensor chamber inside the housing, wherein the first sensor is configured to detect a smoke taint compound such as guaiacol, a first filter near the input end of the plug which selectively allows phenols including guaiacol to enter a first input chamber of the plurality of input chambers, a first flow pathway between the first sensor chamber and the first input chamber, a second sensor in a second sensor chamber inside the housing, wherein the second sensor is configured to detect a second substance different from the phenol smoke taint compound, a second filter near the input end of the plug which selectively allows the second substance to enter a second input chamber of the plurality of input chambers, and a second flow pathway between the second sensor chamber and the second input chamber, wherein the second flow pathway is separate from the first flow pathway. In addition, none of the prior art of record teaches or fairly suggests such a plug additionally comprising a liquid-impermeable membrane on the input end of the housing that allows gas flow to pass through. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Singh et al (article from the Australian Journal of Grape and Wine Research, vol. 17, pages S13-S21, 2011) who teach of a method to detect smoke taint compounds such as guaiacol in fruits and wines using gas chromatography-mass spectrometry; Fudge et al who teach of a method for screening smoke tainted wine using two-dimensional correlation spectroscopy; Wu, Jr. (US 2020/0172842) and Wollan (US 2005/0249851) who teach of methods and devices for removing smoke taint from wine; Pariseau et al (US 6,541,260) who teach of a plug for detecting a substance or property of a fluid retained in a bottle; and Hofmann (US 2015/0247814) who teach of a method for analyzing wine.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 23, 2022